Citation Nr: 0625685	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-28 873A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a back disability.

Entitlement to service connection for arthritis of multiple 
joints.

Entitlement to service connection for a bilateral hip 
disability.

Entitlement to service connection for a leg disability.

Entitlement to service connection for erectile dysfunction 
with sterility.

Entitlement to a disability rating in excess of 10 percent 
for residuals of an infected pilonidal sinus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to October 
1953.

In October 2003, the veteran requested a hearing before a 
Veterans Law Judge.  However, by statement of January 2004, 
he indicated that the trip to the RO was too onerous for him 
and withdrew the hearing request.

In a July 2006 ruling, the Board of Veterans' Appeals (Board) 
granted a motion to advance this appeal on the Board's docket 
due to the veteran's advancing age.  The appeal has therefore 
received expedited treatment since that time.


FINDINGS OF FACT

1.  Most recently in March 1995, the RO declined to reopen a 
claim for entitlement to service connection for a back 
disability on the basis that the veteran had not submitted 
new evidence tending to show a connection between service and 
his back disability or between his service-connected 
disability and his back disability.

2.  Evidence received since March 1995 is cumulative, 
redundant, or not relevant to the issue of entitlement to 
service connection for a back disability.

3.  There is no medical nexus shown between hip and leg 
problems or arthritis of any joint and the veteran's service 
or his service-connected disability.  

4.  The evidence does not show the veteran was sterile or 
suffered from erectile dysfunction during service.

5.  There is no medical relationship shown between the 
veteran's complaints of sterility and erectile dysfunction 
and his service-connected disability.

6.  The residual scars in the veteran's rectal area are 
superficial, nonadherent with no underlying tissue damage, 
and do not result in any functional limitation; there are no 
other residual disabilities related to the pilonidal sinus 
infections the veteran suffered in the 1950s.


CONCLUSIONS OF LAW

1.  The March 1995 RO decision is final because the veteran 
did not appeal it to the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  New and material evidence sufficient to reopen the 
previously-denied claim for entitlement to service connection 
for a back disability has not been presented and the claim is 
not reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2000).

3.  Service connection for hip and leg problems and for 
arthritis of any joint is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

4.  Service connection for erectile dysfunction and sterility 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

5.  A disability rating in excess of 10 percent is not 
warranted for residuals of an infected pilonidal sinus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected pilonidal 
sinus residuals are much worse than is reflected by the 
currently-assigned 10 percent disability rating.  He also 
asserts that this disability has caused multiple other 
disabilities throughout the years, to include a back 
disability, a bilateral hip disability, a leg disability, 
arthritis of multiple joints, and erectile dysfunction, 
including sterility.  He therefore requests that service 
connection be granted for these disabilities as secondary to 
the service connected pilonidal sinus residuals.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the veteran 
of the four elements required by Pelegrini II in letters 
pertinent to his claims for service connection in October 
2001 and December 2001.  He was notified of the four elements 
pertinent to his claim to reopen based upon new and material 
evidence in a letter dated in September 2003.  He was 
notified of the four elements pertinent to his claim for an 
increased disability rating in a February 2005 letter.  

VA provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disabilities on appeal in an April 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements with regard to all the claims on appeal 
by February 2005 and thereafter readjudicated the claims in 
two Supplemental Statements of the Case dated in February 
2005.

The RO has provided the veteran with the substance of the 
laws and regulations governing claims for original and 
reopened claims for service connection; and increased 
disability ratings; as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in Statements of the Case dated in October 2003 and October 
2004.   

Service, VA, and private medical records have been obtained 
and reviewed.  The veteran has undergone VA examinations 
pertaining to the claims on appeal and all the relevant 
records have been carefully reviewed.  The veteran has 
availed himself of multiple opportunities to submit written 
argument pertinent to the claims.  In signed statements dated 
in January 2005 and February 2005, the veteran indicated that 
there are no further outstanding medical records pertinent to 
the claims on appeal and requested that his appeal be 
forwarded to the Board without further delay.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims at this point.  

Governing laws and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

New and material evidence to reopen a previously-denied claim 
for service connection for a back disability

Where a final decision exists on a given claim, that claim 
"may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  
38 U.S.C.A. § 7104(b).  The exception is that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108.  Therefore, once a decision becomes final 
under § 7104(b), "the Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (When new and material evidence has not 
been submitted in a previously disallowed claim "[f]urther 
analysis . . . is neither required, nor permitted.").

When the veteran filed his claim for this benefit in 2000, 
the governing regulation defined "new and material 
evidence" as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156 (2000).  
We note that the veteran was notified of the substance of 
this regulation in the August 2000 rating decision which 
concluded that no new and material evidence had been 
submitted to support reopening the previously-denied claim 
for entitlement to service connection for a back disability.

The most recent final denial of this claim occurred in March 
1995, when the RO found that the veteran had not submitted 
new and material evidence to support reopening the 
previously-denied claim for entitlement to service connection 
for a back disability.  The veteran did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  At that time, the evidence of record 
showed that the veteran had some arthritis involving the 
lumbar spine.  While the veteran asserted that his back 
problems were related to his service-connected pilonidal 
sinus infection residuals, there was no medical evidence 
supporting this contention.  The veteran has also asserted 
for many years that his coccyx was removed during one of the 
surgeries he underwent to clear up the area of infection.  
However, this assertion is not supported by the evidence of 
record, which demonstrates that he continues to retain his 
coccyx, in the normal anatomical location.  

Since the March 1995 decision, new evidence pertaining to 
this claim that has been associated with the veteran's claims 
file consists of multiple duplicate medical records submitted 
by the veteran, multiple repetitive written contentions, 
recent medical treatment reports, and the report of an April 
2004 VA examination.  

One of the duplicate medical records which has been re-
submitted by the veteran is an August 1972 letter from a 
private physician which presents the opinion that the veteran 
had nerve damage which caused extreme pain and impaired 
function to the veteran's lower right extremity.  However, 
this letter was previously considered and rejected by the RO 
in connection with a previous final decision on the veteran's 
claim for service connection.  The other duplicate medical 
records and the repetitive written contentions also cannot be 
considered new and material evidence to support reopening his 
claim, as they were previously considered by the RO in 
connection with previous final decisions.  The recent medical 
treatment reports reflect back pathology involving multi-
level degenerative disc disease, and the veteran's on-going 
complaints of back pain.  None of the recently-submitted 
medical records contains any medical linkage between the 
veteran's period of service or his pilonidal sinus infection 
surgeries, and his currently-shown back pathology, however.  
They are thus not relevant to the question of whether service 
connection is warranted.

The report of the April 2004 VA examination reflects that the 
examiner was able to review the veteran's recent medical 
records, to include the report of a magnetic resonance 
imaging study.  Based upon the clinical examination and the 
records review, the examiner presented the opinion that it is 
unlikely that the veteran's back condition is secondary to 
the pilonidal cyst surgeries.  Rather, the examiner felt it 
was more likely that the degenerative changes present were 
caused by a combination of normal aging as well as excess 
wear and tear.  This report is new, in that it was not of 
record and not considered by adjudicators in connection with 
the March 1995 denial.  It bears directly and substantially 
upon the specific matter under consideration.  However, the 
Board is not persuaded that the report by itself or in 
connection with evidence previously assembled is not 
cumulative or redundant or so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As no physician throughout the record has ever opined that 
the veteran's back problem is related to the surgeries 
performed in the rectal area, the VA report is simply another 
piece of negative evidence, which goes against the veteran's 
claim-in this sense, the report could be viewed as 
cumulative of other evidence of record already considered by 
the VA.  As the record stands, the only positive evidence in 
support of the veteran's claim to reopen consists of his own 
assertions and strongly-held beliefs.  However, since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the etiology of 
his current back problems.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As all the competent medical evidence 
accumulates against the veteran's claim, the Board holds that 
merely obtaining another such piece of medical evidence does 
not rise to the level of new and material evidence sufficient 
to reopen the previously-denied claim for service connection.  

The preponderance of the evidence is thus against the 
veteran's claim to reopen and the appeal must be denied.

Service connection for orthopedic disabilities including a 
bilateral hip disability, a leg disability and arthritis of 
multiple joints

Review of the veteran's service medical records, to include 
the report of the general medical examination conducted in 
conjunction with his discharge from service reflects that he 
had normal upper and lower extremities, and a normal spine 
during service and at discharge.  According to the report of 
the discharge examination, the examining physician commented 
that the veteran had no other medical or surgical history in 
service other than the two operations for the pilonidal 
cysts.  

Review of the veteran's post-service medical records reveals 
no complaints of hip problems or leg problems.  There is no 
showing of arthritis of any joints, to include the hips or 
legs within one year after service or for many years after 
service.  Furthermore, there is no medical evidence 
whatsoever which could be interpreted as linking currently-
shown arthritis of any joints to service or to the veteran's 
service-connected disability.  As noted above, a VA medical 
opinion pertinent to arthritis of the back is to the effect 
that degenerative changes of the spine were caused by a 
combination of normal aging as well as excess wear and tear.  

Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding the 
etiology of his current back problems.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board can 
accord no probative value to the veteran's own contentions 
regarding the cause of arthritis of any joints, to include 
hip and leg problems.

The preponderance of the evidence is thus against the 
veteran's claims for service connection and the benefit 
sought must be denied.

Service connection for erectile dysfunction with sterility

Review of the veteran's service medical records, to include 
the report of the general medical examination conducted in 
conjunction with his discharge from service reflects that his 
genitourinary system was deemed to have been normal upon 
entrance and discharge from service.  There are no complaints 
or treatment for erectile dysfunction or sterility in the 
service medical records.  In May 1953, a sperm count lab test 
was conducted for the provisional diagnosis of "sterility."  
The results of the count, however, showed 14,400,000 sperm 
per milliliter, with initial motility of 60 percent, 
decreasing gradually every two hours.  No further 
interpretation of the test report is available for review and 
there is no indication as to why the test was performed.  

In connection with this claim, the veteran submitted a copy 
of a private medical report dated in November 2001, showing 
that the veteran's "post vasectomy sperm count" was 
confirmed as zero.  

The veteran underwent a VA examination in reference to this 
claim in January 2002.  Significantly, he did not report to 
the examiner that he had undergone a vasectomy.  He reported 
having complete erectile dysfunction for the previous 
20 years.  The examiner noted that the veteran's testes were 
atrophic bilaterally.  Following the clinical examination, 
the examiner commented that he was unable to associate the 
veteran's history of pilonidal cyst drainage procedures with 
impotence or sterility.  He noted that the veteran's atrophic 
testicles might account for both erectile dysfunction and 
sterility.

Thus, the record reveals that the veteran was able to produce 
fourteen million sperm for a sperm count test in service.  
There is no evidence for many years after service indicating 
the presence of either erectile dysfunction or sterility.  In 
2001, the veteran had a sperm count of zero following a 
vasectomy procedure.  The Board observes that vasectomy is an 
elective procedure and was apparently accomplished many years 
after service.  Thus, the record does not corroborate the 
veteran's assertion that he is sterile due to natural causes.  
Furthermore, the ability of the veteran to produce a semen 
sample showing a zero sperm count in 2001 contradicts his 
statement made in support of this claim that he had suffered 
from erectile dysfunction for more than 20 years.  

Because the veteran is not a medical professional, his own 
opinion that his reproductive symptomatology is related to 
the surgical procedures in service and after service cannot 
be accorded probative weight for purposes of this analysis.  
Espiritu.  Furthermore, the medical opinion which is of 
record weighs entirely against the veteran's claim as the VA 
examiner found that there was no relationship between the 
veteran's history of pilonidal sinus infections and surgeries 
and any erectile dysfunction or sterility.  

The preponderance of the evidence is against a finding of 
service connection for either erectile dysfunction or 
sterility either as directly incurred during service or as 
secondary to the veteran's service-connected disability.  The 
benefit sought is therefore denied.

An increased disability rating for residuals of an infected 
pilonidal sinus

Review of the veteran's service medical records shows that he 
underwent two separate surgeries for an infected pilonidal 
sinus in the area of his rectum during service.  Apparently, 
the infection was not entirely vanquished, as he underwent 
two additional surgical procedures at the VA in March 1954 
and again in August 1954 shortly following his discharge from 
service.  Service connection for the disability was granted 
in a May 1954 rating decision and a 20 percent disability 
rating was assigned at that time.  In connection with the two 
surgeries performed by VA, the veteran was awarded two 
temporary total disability ratings due to his 
hospitalizations during the two months of March 1954 and 
August 1954.  The overall disability rating was then reduced 
to 0 percent, as the surgeries were deemed to have been 
successful, leaving the veteran with such minimal residuals 
as to be noncompensably disabling.  Review of the medical 
evidence subsequent to the August 1954 surgery shows the 
affected area was well-healed with no recurrence of the 
infection whatsoever.  Although the veteran contested the 
0 percent disabling rating upon multiple occasions during the 
ensuing years, he was not successful in his claims until 
January 1973, when the RO assigned a 10 percent disability 
rating for scar residuals, effective in July 1972.  

The 10 percent disability rating has thus been in effect 
since July 1972.  Under governing regulation, a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951.  As there is 
absolutely no showing of fraud in this case, the 10 percent 
rating is thus preserved at that level and may not be 
reduced.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the time period this appeal has been pending, the 
rating criteria for scars was changed.  The VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  We note that the veteran was informed of the 
substance of both the older and the new regulatory criteria 
in the October 2004 Statement of the Case.

Prior to August 30, 2002, the veteran's surgical scar 
residuals had been rated 10 percent disabling for being 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.119, Diagnostic Code 7804 (2002).  A higher 
disability rating could have been assigned if the medical 
evidence had shown limitation of function of the part 
affected, greater than 10 percent (Diagnostic Code 7805), or 
eczema-like symptoms with constant exudation or itching, 
extensive lesions, or marked disfigurement (Diagnostic Code 
7806).  38 C.F.R. § 4.118 (2002).  Neither of these criteria 
were met, as the medical evidence showed no limitation of 
function involving the rectal area or any eczema-like 
symptoms related to the scar.  

Following the implementation of the newer criteria, effective 
August 30, 2002, a 10 percent disability rating can be 
assigned for a scar which is superficial and painful on 
examination.  38 C.F.R. § 4.119, Diagnostic Code 7804 (2003).  
Again, a higher disability rating could be assigned if the 
medical evidence shows limitation of function of the part 
affected, greater than 10 percent (Diagnostic Code 7805); if 
the scar is deep, causes limited motion, and covers an area 
exceeding 12 square inches, (Diagnostic Code 7801); or if 
there are related dermatitis or eczema symptoms covering 20 
to 40 percent of the entire body or requiring corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more (Diagnostic Code 7806).  38 C.F.R. § 4.118 
(2003).  Again, none of these criteria for a disability 
rating in excess of 10 percent are met, as there is no 
limitation of function or motion involving the rectal area, 
and no eczema or dermatitis symptoms in the area.  

The veteran contends that the infection recurs "all the 
time" and causes pain.  However, review of his extensive 
medical records during the time period at issue fails to 
reveal a single complaint involving the area and no treatment 
whatsoever.  Rather, the report of a VA compensation 
examination conducted in April 2004 reveals that while the 
veteran complained of pain in the area of the scars, there 
was no pain upon examination of the scars.  The scars were 
described as not adherent to underlying tissue, stable, and 
superficial with no induration or inflexibility of the skin 
in the area of the scars.  There was no limitation of motion 
or limitation of function.  A vertical scar measured 5.4 x 
0.8 cm, while several horizontal scars measured 3.4 x 0.2 cm.  

In evaluating the veteran's claim for an increased disability 
rating, the Board must conclude that he is not entitled to a 
disability rating greater than 10 percent for scar residuals 
of the pilonidal sinus infection.  Other than the scars 
themselves, there are no residuals of the infection and the 
scars are superficial, nonadherent with no underlying tissue 
damage, and do not result in any functional limitation.  
Although the veteran's pain in the area is not objectively 
confirmed, he essentially receives a protected 10 percent 
rating for his subjective complaints of pain.  As noted 
above, this disability rating is protected from reduction by 
virtue of the length of time the rating has been in effect.  
The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent throughout the 
time period the appeal has been pending, when viewed under 
either set of rating criteria which are applicable.  The 
benefit sought is therefore denied.


ORDER

New and material evidence not having been submitted, the 
previously-denied claim for entitlement to service connection 
for a back disability is not reopened.

Service connection for a bilateral hip disability is denied.

Service connection for a leg disability is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for erectile dysfunction and sterility is 
denied.

A disability rating in excess of 10 percent for residuals of 
an infected pilonidal sinus is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


